Case 2:19-cv-14146-KM-ESK Document 33 Filed 05/24/19 Page 1 of 3 PagelD: 370

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
ALEXANDRIA DIVISION

LOUISIANA HEALTH SERVICE &
INDEMNITY COMPANY D/B/A/ BLUE
CROSS AND BLUE SHIELD OF Case No. 1:19-cv-00474-LMB-JFA
LOUISIANA, and HMO LOUISIANA,
INC., on behalf of themselves and all others

similarly situated,
Plaintiffs,

Vv.

JANSSEN BIOTECH, INC., JANSSEN
ONCOLOGY, INC., JANSSEN RESEARCH &
DEVELOPMENT, LLC, and BTG
INTERNATIONAL LIMITED,

Defendants.

 

 

AFFIDAVIT OF PAUL MUSSENDEN IN SUPPORT OF
DEFENDANTS’ MOTION TO TRANSFER VENUE

I, Paul Mussenden, depose and say:

1. Tam a solicitor and an employee of BTG Management Services Limited, which
is a wholly owned subsidiary of BTG plc. I currently serve as General Counsel, Head of
Strategic Affairs, and Company Secretary for BTG plc. Defendant BTG International Limited
(“BTG”) is a wholly owned, indirect subsidiary of BTG plc. In my role, I serve as lead counsel
for BTG. I currently reside in the United Kingdom. I submit this affidavit upon personal
knowledge or information and belief, including inquiry of relevant BTG employees, in support
of the motion of Janssen Biotech, Inc., Janssen Oncology, Inc., Janssen Research &
Development, LLC, and BTG (collectively, “Defendants”) to transfer this case to the United

States District Court for the District of New Jersey.
Case 2:19-cv-14146-KM-ESK Document 33 Filed 05/24/19 Page 2 of 3 PagelD: 371

2. BTG is an international biopharmaceutical company that is organized under the
laws of the United Kingdom, with its principal place of business and corporate headquarters at 5
Fleet Place, London, EC4M 7RD United Kingdom.

ae I have reviewed the Complaint filed by Louisiana Health Service & Indemnity
Company D/B/A/ Blue Cross and Blue Shield of Louisiana and HMO Louisiana, Inc. on behalf
of themselves and all others similarly situated (collectively, “Plaintiffs”). I understand that
Plaintiffs allege that Defendants’ assertion of United States Patent No. 8,822,438 (the “°438
patent”) in infringement litigation in the District of New Jersey violated the antitrust, unfair
competition, and consumer protection laws of various states; the common law of unjust
enrichment; and Section 2 of the Sherman Act, 15 U.S.C. § 2, and Sections 4 and 16 of the
Clayton Act, 15 U.S.C. §§ 15(a), 26. See Complaint, Dkt. 1 {{] 64-793. In particular, I
understand that Plaintiffs allege that the District of New Jersey lawsuit unlawfully delayed the
launch of generic versions of ZYTIGA® (abiraterone acetate).

4. While BTG holds rights to the ’438 patent, it does not manufacture or sell
ZYTIGA® in the United States, or anywhere else.

5 BTG has no offices in Virginia, or anywhere else in the United States. Nor do
any BTG employees live or work in Virginia, or anywhere else in the United States.

6. To the best of my knowledge and based on my understanding of the Plaintiffs’
claims, to the extent any BTG employees possess knowledge relevant to Plaintiffs’ allegations,
those individuals are located in the United Kingdom. Similarly, to the extent BTG is in the
possession, custody, and control of documents relevant to the Plaintiffs’ allegation, those

documents are located in the United Kingdom.
Case 2:19-cv-14146-KM-ESK Document 33 Filed 05/24/19 Page 3 of 3 PagelD: 372

I declare under the penalty of perjury that the foregoing is true and accurate to the best of

“go

Paul Mussenden
Dated: May 22, 2019

my knowledge, information, and belief.

 
